Kane, J.
Appeal from an order of the Supreme Court at Special Term (Prior, Jr., J.), entered April 19, 1984 in Albany County, which, inter alia, granted defendant’s motion for temporary maintenance and child support.
A review of the record reveals no abuse of discretion by Special Term (see, Bennett v Bennett, 105 AD2d 1047; Hyman v Hyman, 56 AD2d 337). As we have previously indicated in similar situations involving pendente lite orders, “a prompt trial is the most efficacious means to resolve any claimed inequities” (Vallet v Vallet, 86 AD2d 741; accord, Corsell v Corsell, 80 AD2d 544). The order should be affirmed.
Order affirmed, with costs. Mahoney, P. J., Kane, Casey, Mikoll and Harvey, JJ., concur.